EXHIBIT 10.1

 

 

AMERICAN EAGLE OUTFITTERS

 

DEFERRED COMPENSATION PLAN

Master Plan Document

 

 

 

Effective December 30, 2004

 

 

 

 

Copyright © 2004
By Clark Consulting, Inc.
Executive Benefits Practice
All Rights Reserved







 

 





Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of American Eagle
Outfitters, Inc., a Delaware corporation, and its subsidiaries, if any, that
sponsor this Plan. This Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

ARTICLE 1
Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:



> 1.1  "Account Balance" shall mean, with respect to a Participant, an entry on
> the records of the Employer equal to the sum of (i) the Deferral Account
> balance, (ii) the Company Contribution Account balance, and (iii) the Company
> Restoration Matching Account balance. The Account Balance shall be a
> bookkeeping entry only and shall be utilized solely as a device for the
> measurement and determination of the amounts to be paid to a Participant, or
> his or her designated Beneficiary, pursuant to this Plan.



> 1.2  "Annual Deferral Amount" shall mean that portion of a Participant's Base
> Salary (including Supplemental Salary Deferral, if any), Bonus and LTIP
> Amounts that a Participant defers in accordance with Article 3 for any one
> Plan Year, without regard to whether such amounts are withheld and credited
> during such Plan Year. In the event of a Participant's Retirement, Disability,
> death or Termination of Employment prior to the end of a Plan Year, such
> year's Annual Deferral Amount shall be the actual amount withheld prior to
> such event.





> 1.3  "Annual Installment Method" shall be an annual installment payment over
> the number of years selected by the Participant in accordance with this Plan,
> calculated as follows: (i) for the first annual installment, the Participant's
> vested Account Balance shall be calculated as of the close of business on or
> around the Participant's Benefit Distribution Date, as determined by the
> Committee in its sole discretion, and (ii) for remaining annual installments,
> the Participant's vested Account Balance shall be calculated on every
> anniversary of such calculation date, as applicable. Each annual installment
> shall be calculated by multiplying this balance by a fraction, the numerator
> of which is one and the denominator of which is the remaining number of annual
> payments due the Participant. By way of example, if the Participant elects a
> ten (10) year Annual Installment Method for the Retirement Benefit, the first
> payment shall be 1/10 of the vested Account Balance, calculated as described
> in this definition. The following year, the payment shall be 1/9 of the vested
> Account Balance, calculated as described in this definition.





> 1.4  "Base Salary" shall mean the annual cash compensation relating to
> services performed during any calendar year, excluding distributions from
> nonqualified deferred compensation plans, bonuses, commissions, overtime,
> fringe benefits, stock options, relocation expenses, incentive payments,
> non-monetary awards, director fees and other fees, and automobile and other
> allowances paid to a Participant for employment services rendered (whether or
> not such allowances are included in the Employee's gross income). Base Salary
> shall be calculated before reduction for compensation voluntarily deferred or
> contributed by the Participant pursuant to all qualified or nonqualified plans
> of any Employer and shall be calculated to include amounts not otherwise
> included in the Participant's gross income under Code Sections 125, 402(e)(3),
> 402(h), or 403(b) pursuant to plans established by any Employer; provided,
> however, that all such amounts will be included in compensation only to the
> extent that had there been no such plan, the amount would have been payable in
> cash to the Employee.





> 1.5  "Beneficiary" shall mean one or more persons, trusts, estates or other
> entities, designated in accordance with Article 10, that are entitled to
> receive benefits under this Plan upon the death of a Participant.





> 1.6  "Beneficiary Designation Form" shall mean the form established from time
> to time by the Committee that a Participant completes, signs and returns to
> the Committee to designate one or more Beneficiaries.





> 1.7  "Benefit Distribution Date" shall mean the date that triggers
> distribution of a Participant's vested Account Balance. A Participant's
> Benefit Distribution Date shall be determined upon the occurrence of any one
> of the following:





> > a.  If the Participant Retires, his or her Benefit Distribution Date shall
> > be:





> > > i.  the last day of the six-month period immediately following the date on
> > > which the Participant Retires if the Participant is a Key Employee; and





> > > ii.  the date on which the Participant Retires for all other Participants;





> > > iii.  provided, however

, in the event the Participant changes his or her Retirement Benefit election in
accordance with Section 6.2(a), his or her Benefit Distribution Date shall be
postponed in accordance with such Section 6.2(a); or







> > b.  If the Participant experiences a Termination of Employment, his or her
> > Benefit Distribution Date shall be:





> > > i.  the last day of the six-month period immediately following the date on
> > > which the Participant experiences a Termination of Employment if the
> > > Participant is a Key Employee; and





> > > ii.  the date on which the Participant experiences a Termination of
> > > Employment for all other Participants; or





> > c.  The date on which the Committee is provided with proof that is
> > satisfactory to the Committee of the Participant's death, if the Participant
> > dies prior to the complete distribution of his or her vested Account
> > Balance; or





> > d.  The date on which the Participant becomes Disabled; or





> > e.  The date on which the Company experiences a Change in Control, as
> > determined by the Committee in its sole discretion, if (i) the Participant
> > has elected to receive a Change in Control Benefit, as set forth in Section
> > 5.1 below, and (ii) if a Change in Control occurs prior to the Participant's
> > Termination of Employment, Retirement, death or Disability.





> 1.8  "Board" shall mean the board of directors of the Company.





> 1.9  "Bonus" shall mean any compensation, in addition to Base Salary and LTIP
> Amounts, earned by a Participant for services rendered during a Plan Year, as
> further specified on an Election Form approved by the Committee in its sole
> discretion under any Employer's bonus and cash incentive plans.
> 
> 
> 
> 
> 
> 
> 
> 1.10  "Change of Control" will be deemed to have occurred if and when (i) a
> person, partnership, corporation, trust or other entity ("Person") acquires or
> combines with the Company, or 50 percent or more of its assets or earning
> power, in one or more transactions, and after such acquisition or combination,
> less than a majority of the outstanding voting shares of the Person surviving
> such transaction (or the ultimate parent of the surviving Person) are owned by
> the owners of the voting shares of the Company outstanding immediately prior
> to such acquisition or combination; or (ii) during any period of two
> consecutive years during the term of this Plan, individuals who at the
> beginning of such period are members of the Board ("Original Board Members")
> cease for any reason to constitute at least a majority of the Board, unless
> the election of each Board member who was not an Original Board Member has
> been approved in advance by Board members representing at least two-thirds of
> the Board members then in office who were Original Board Members or elected by
> them. Notwithstanding the foregoing, the Committee shall interpret all
> provisions relating to a Change in Control, including this definition, in a
> manner that is consistent with Code Section 409A and other applicable tax law,
> including but not limited to, guidance issued after the effective date of this
> Plan.
> 
> 
> 
> 
> 
> 1.11  "Change in Control Benefit" shall have the meaning set forth in Article
> 5.
> 
> 
> 
> 
> 
> 1.12 "Claimant" shall have the meaning set forth in Section 15.1.
> 
> 
> 
> 
> 
> 1.13  "Code" shall mean the Internal Revenue Code of 1986, as it may be
> amended from time to time.
> 
> 
> 
> 
> 
> 1.13  "Committee" shall mean the committee described in Article 13.
> 
> 
> 
> 
> 
> 1.15  "Company" shall mean American Eagle Outfitters, Inc., a Delaware
> corporation, and any successor to all or substantially all of the Company's
> assets or business.
> 
> 
> 
> 
> 
> 1.16  "Company Contribution Account" shall mean (i) the sum of the
> Participant's Company Contribution Amounts, plus (ii) amounts credited or
> debited to the Participant's Company Contribution Account in accordance with
> this Plan, less (iii) all distributions made to the Participant or his or her
> Beneficiary pursuant to this Plan that relate to the Participant's Company
> Contribution Account.
> 
> 
> 
> 
> 
> 1.17  "Company Contribution Amount" shall mean, for any one Plan Year, the
> amount determined in accordance with Section 3.5.
> 
> 
> 
> 
> 
> 1.18  "Company Restoration Matching Account" shall mean (i) the sum of all of
> a Participant's Company Restoration Matching Amounts, plus (ii) amounts
> credited or debited to the Participant's Company Restoration Matching Account
> in accordance with this Plan, less (iii) all distributions made to the
> Participant or his or her Beneficiary pursuant to this Plan that relate to the
> Participant's Company Restoration Matching Account.
> 
> 
> 
> 
> 
> 1.19  "Company Restoration Matching Amount" shall mean, for any one Plan Year,
> the amount determined in accordance with Section 3.6.
> 
> 
> 
> 
> 
> 1.20  "Death Benefit" shall mean the benefit set forth in Article 9.
> 
> 
> 
> 
> 
> 1.21  "Deduction Limitation" shall mean the limitation on a benefit that may
> otherwise be distributable pursuant to the provisions of this Plan, as set
> forth in Section 17.16.
> 
> 
> 
> 
> 
> 1.22  "Deferral Account" shall mean (i) the sum of all of a Participant's
> Annual Deferral Amounts, plus (ii) amounts credited or debited to the
> Participant's Deferral Account in accordance with this Plan, less (iii) all
> distributions made to the Participant or his or her Beneficiary pursuant to
> this Plan that relate to his or her Deferral Account.
> 
> 
> 
> 
> 
> 1.23  "Disability" or "Disabled" shall mean that a Participant is (i) unable
> to engage in any substantial gainful activity by reason of any medically
> determinable physical or mental impairment which can be expected to result in
> death or can be expected to last for a continuous period of not less than 12
> months, or (ii) by reason of any medically determinable physical or mental
> impairment which can be expected to result in death or can be expected to last
> for a continuous period of not less than 12 months, receiving income
> replacement benefits for a period of not less than 3 months under an accident
> or health plan covering employees of the Participant's Employer.
> 
> 
> 
> 
> 
> 1.24  "Disability Benefit" shall mean the benefit set forth in Article 8.
> 
> 
> 
> 
> 
> 1.25  "Election Form" shall mean the form established from time to time by the
> Committee that a Participant completes, signs and returns to the Committee to
> make an election under the Plan.
> 
> 
> 
> 
> 
> 1.26  "Employee" shall mean a person who is an employee of any Employer.
> 
> 
> 
> 
> 
> 1.27  "Employer(s)" shall mean the Company and/or any of its subsidiaries (now
> in existence or hereafter formed or acquired) that have been selected by the
> Board to participate in the Plan and have adopted the Plan as a sponsor.
> 
> 
> 
> 
> 
> 1.28  "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
> as it may be amended from time to time.
> 
> 
> 
> 
> 
> 1.29  "401(k) Plan" shall mean, with respect to an Employer, a plan qualified
> under Code Section 401(a) that contains a cash or deferral arrangement
> described in Code Section 401(k), adopted by the Employer, as it may be
> amended from time to time, or any successor thereto.
> 
> 
> 
> 
> 
> 1.30  "Key Employee" shall mean any Participant who the Committee, in its sole
> discretion, determines is a "key employee" of any Employer, as defined in Code
> Section 416(i).
> 
> 
> 
> 
> 
> 1.31  "LTIP Amounts" shall mean any portion of the compensation attributable
> to a Plan Year that is earned by a Participant as an Employee under any
> Employer's long-term incentive plan or any other long-term incentive
> arrangement designated by the Committee.
> 
> 
> 
> 
> 
> 1.32  "Participant" shall mean any Employee (i) who is selected to participate
> in the Plan, (ii) who submits an executed Plan Agreement, Election Form and
> Beneficiary Designation Form, which are accepted by the Committee, and (iii)
> whose Plan Agreement has not terminated.
> 
> 
> 
> 
> 
> 1.33  "Plan" shall mean the American Eagle Outfitters Deferred Compensation
> Plan, which shall be evidenced by this instrument and by each Plan Agreement,
> as they may be amended from time to time.
> 
> 
> 
> 
> 
> 1.34  "Plan Agreement" shall mean a written agreement, as may be amended from
> time to time, which is entered into by and between an Employer and a
> Participant. Each Plan Agreement executed by a Participant and the
> Participant's Employer shall provide for the entire benefit to which such
> Participant is entitled under the Plan; should there be more than one Plan
> Agreement, the Plan Agreement bearing the latest date of acceptance by the
> Employer shall supersede all previous Plan Agreements in their entirety and
> shall govern such entitlement. The terms of any Plan Agreement may be
> different for any Participant, and any Plan Agreement may provide additional
> benefits not set forth in the Plan or limit the benefits otherwise provided
> under the Plan; provided, however, that any such additional benefits or
> benefit limitations must be agreed to by both the Employer and the
> Participant.
> 
> 
> 
> 
> 
> 1.35  "Plan Year" shall mean a period beginning on January 1 of each calendar
> year and continuing through December 31 of such calendar year. The first Plan
> Year for which the Plan shall be in effect shall commence on January 1, 2005.
> 
> 
> 
> 
> 
> 1.36  "Retirement", "Retire(s)" or "Retired" shall mean the separation from
> service with all Employers for any reason other than a leave of absence, death
> or Disability on or after the attainment of age fifty-five (55) with five (5)
> Years of Service.
> 
> 
> 
> 
> 
> 1.37  "Retirement Benefit" shall mean the benefit set forth in Article 6.
> 
> 
> 
> 
> 
> 1.38  "Scheduled Distribution" shall mean the distribution set forth in
> Section 4.1.
> 
> 
> 
> 
> 
> 1.39  "Supplemental Salary Deferral" shall mean the additional amount of Base
> Salary that a Participant elects to defer for any Plan Year, as further
> specified on an Election Form approved by the Committee.
> 
> 
> 
> 1.40  "Terminate the Plan", "Termination of the Plan" shall mean a
> determination by an Employer's board of directors that (i) all of its
> Participants shall no longer be eligible to participate in the Plan, (ii) all
> deferral elections for such Participants shall terminate, and (iii) such
> Participants shall no longer be eligible to receive company contributions
> under this Plan.
> 
> 
> 
> 1.41  "Termination Benefit" shall mean the benefit set forth in Article 7.
> 
> 
> 
> 
> 
> 1.42  "Termination of Employment" shall mean the separation from service with
> all Employers, voluntarily or involuntarily, for any reason other than
> Retirement, Disability, death or an authorized leave of absence.
> 
> 
> 
> 
> 
> 1.43  "Trust" shall mean one or more trusts established by the Company in
> accordance with Article 16.
> 
> 
> 
> 
> 
> 1.44  "Unforeseeable Financial Emergency" shall mean an unanticipated
> emergency that is caused by an event beyond the control of the Participant
> that would result in severe financial hardship to the Participant resulting
> from (i) a sudden and unexpected illness or accident of the Participant, the
> Participant's spouse, or a dependent of the Participant, (ii) a loss of the
> Participant's property due to casualty, or (iii) such other similar
> extraordinary and unforeseeable circumstances arising as a result of events
> beyond the control of the Participant, all as determined in the sole
> discretion of the Committee.
> 
> 
> 
> 
> 
> 1.45  "Years of Service" shall mean the total number of full years in which a
> Participant has been employed by one or more Employers or affiliates of such
> Employers, as determined by the Committee in its sole discretion. For purposes
> of this definition, a year of employment shall be a 365 day period (or 366 day
> period in the case of a leap year) that, for the first year of employment,
> commences on the Employee's date of hiring and that, for any subsequent year,
> commences on an anniversary of that hiring date. The Committee shall make a
> determination as to whether any partial year of employment shall be counted as
> a Year of Service.



ARTICLE 2
Selection, Enrollment, Eligibility



> 2.1  Selection by Committee

. Participation in the Plan shall be limited to a select group of management or
highly compensated Employees, as determined by the Committee in its sole
discretion. From that group, the Committee shall select, in its sole discretion,
those individuals who may actually participate in this Plan.





> 2.2  Enrollment and Eligibility Requirements; Commencement of Participation.





> > a.  As a condition to participation, each selected Employee who is eligible
> > to participate in the Plan effective as of the first day of a Plan Year
> > shall complete, execute and return to the Committee a Plan Agreement, an
> > Election Form and a Beneficiary Designation Form, prior to the first day of
> > such Plan Year, or such other earlier deadline as may be established by the
> > Committee in its sole discretion. In addition, the Committee shall establish
> > from time to time such other enrollment requirements as it determines, in
> > its sole discretion, are necessary.
> > 
> >  
> > 
> > 
> > 
> > 
> > 
> > b.  A selected Employee who first becomes eligible to participate in this
> > Plan after the first day of a Plan Year must complete these requirements
> > within thirty (30) days after he or she first becomes eligible to
> > participate in the Plan, or within such other earlier deadline as may be
> > established by the Committee, in its sole discretion, in order to
> > participate for that Plan Year. In such event, such person's participation
> > in this Plan shall not commence earlier than the date determined by the
> > Committee pursuant to Section 2.2(c) and such person shall not be permitted
> > to defer under this Plan any portion of his or her Base Salary (including
> > Supplemental Salary Deferral, if any), Bonus and/or LTIP Amounts that are
> > paid with respect to services performed prior to his or her participation
> > commencement date.
> > 
> >  
> > 
> > 
> > 
> > 
> > 
> > c.  Each selected Employee who is eligible to participate in the Plan shall
> > commence participation in the Plan on the date that the Committee
> > determines, in its sole discretion, that the Employee has met all enrollment
> > requirements set forth in this Plan and required by the Committee, including
> > returning all required documents to the Committee within the specified time
> > period. Notwithstanding the foregoing, the Committee shall process such
> > Participant's deferral election as soon as administratively practicable
> > after such deferral election is submitted to and accepted by the Committee.
> > 
> >  
> > 
> > 
> > 
> > 
> > 
> > d.  If an Employee fails to meet all requirements contained in this Section
> > 2.2 within the period required, that Employee shall not be eligible to
> > participate in the Plan during such Plan Year.





> 2.3  Termination of a Participant's Eligibility. If the Committee determines
> that an Employee Participant no longer qualifies as a member of a select group
> of management or highly compensated employees, as membership in such group is
> determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
> ERISA, the Committee shall have the right, in its sole discretion, to
> (i) terminate any deferral election the Participant has made for the remainder
> of the Plan Year in which the Committee makes such determination, (ii) prevent
> the Participant from making future deferral elections, and/or (iii) take
> further action that the Committee deems appropriate. Notwithstanding the
> foregoing, in the event of a Termination of the Plan in accordance with
> Section 1.40, the termination of the affected Participants' eligibility for
> participation in the Plan shall not be governed by this Section 2.3, but
> rather shall be governed by Section 1.40 and Section 12.1. In the event that a
> Participant is no longer eligible to defer compensation under this Plan, the
> Participant's Account Balance shall continue to be governed by the terms of
> this Plan until such time as the Participant's Account Balance is paid in
> accordance with the terms of this Plan.



ARTICLE 3
Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/ Vesting/Crediting/Taxes



> 3.1  Minimum Deferrals

.





> > a.  Annual Deferral Amount

. For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Salary (including Supplemental Salary Deferral, if any),
Bonus and/or LTIP Amounts in the following minimum amounts for each deferral
elected:







Deferral

Minimum Amount

Base Salary, Bonus and/or LTIP Amounts

(i) $2,000 aggregate; or

(ii) such other amount as may be announced by the Committee prior to the
beginning of the Plan Year to which such minimum amount will relate



> > If the Committee determines, in its sole discretion, prior to the beginning
> > of a Plan Year that a Participant has made an election for less than the
> > stated minimum amounts, or if no election is made, the amount deferred shall
> > be zero. If the Committee determines, in its sole discretion, at any time
> > after the beginning of a Plan Year that a Participant has deferred less than
> > the stated minimum amounts for that Plan Year, any amount credited to the
> > Participant's Account Balance as the Annual Deferral Amount for that Plan
> > Year shall be distributed to the Participant within 60 days after the last
> > day of the Plan Year in which the Committee determination was made.
> > 
> > b.  Short Plan Year. Notwithstanding the foregoing, if a Participant first
> > becomes a Participant after the first day of a Plan Year, the minimum Annual
> > Deferral Amount shall be an amount equal to the minimum set forth above,
> > multiplied by a fraction, the numerator of which is the number of complete
> > months remaining in the Plan Year and the denominator of which is 12.





> 3.2  Maximum Deferral.





> > a.  Annual Deferral Amount. For each Plan Year, a Participant may elect to
> > defer, as his or her Annual Deferral Amount, Base Salary (including
> > Supplemental Salary Deferral, if any), Bonus and/or LTIP Amounts up to the
> > following maximum percentages for each deferral elected:



Deferral

Maximum Percentage

Base Salary

90%

(including Supplemental Salary Deferral, if any)

Bonus

100%

LTIP Amounts

100%





> > b.  Short Plan Year

. Notwithstanding the foregoing, if a Participant first becomes a Participant
after the first day of a Plan Year, the maximum Annual Deferral Amount shall be
limited to the amount of compensation not yet earned by the Participant as of
the date the Participant submits a Plan Agreement and Election Form to the
Committee for acceptance.





> 3.3  Election to Defer; Effect of Election Form.





> > a.  First Plan Year. In connection with a Participant's commencement of
> > participation in the Plan, the Participant shall make an irrevocable
> > deferral election for the Plan Year in which the Participant commences
> > participation in the Plan, along with such other elections as the Committee
> > deems necessary or desirable under the Plan. For these elections to be
> > valid, the Election Form must be completed and signed by the Participant,
> > timely delivered to the Committee (in accordance with Section 2.2 above) and
> > accepted by the Committee.
> > 
> > 
> > 
> > 
> > 
> > b.  Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
> > deferral election for that Plan Year, and such other elections as the
> > Committee deems necessary or desirable under the Plan, shall be made by
> > timely delivering a new Election Form to the Committee, in accordance with
> > its rules and procedures, before the end of the Plan Year preceding the Plan
> > Year for which the election is made. If no such Election Form is timely
> > delivered for a Plan Year, the Annual Deferral Amount shall be zero for that
> > Plan Year.
> > 
> > 
> > 
> > c.  Performance-Based Compensation.
> > 
> > Notwithstanding the foregoing, the Committee may, in its sole discretion,
> > determine that an irrevocable deferral election pertaining to
> > performance-based compensation may be made by timely delivering a new
> > Election Form to the Committee, in accordance with its rules and procedures,
> > no later than six (6) months before the end of the performance service
> > period. "Performance-based compensation" shall be compensation based on
> > services performed over a period of at least 12 months, in accordance with
> > Code Section 409A and related guidance.





> 3.4  Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
> the Base Salary portion of the Annual Deferral Amount shall be withheld from
> each regularly scheduled Base Salary payroll in equal amounts, as adjusted
> from time to time for increases and decreases in Base Salary. The
> Participant's Supplemental Salary Deferral, if any, shall be withheld in
> substantially equal amounts from regularly scheduled Base Salary payroll
> periods following the Participant's receipt of a refund payment under the
> 401(k) Plan, such number of regularly scheduled payroll periods to be
> determined by the Committee in its sole discretion. The Bonus and/or LTIP
> Amounts portion of the Annual Deferral Amount shall be withheld at the time
> the Bonus or LTIP Amounts are or otherwise would be paid to the Participant,
> whether or not this occurs during the Plan Year itself. Annual Deferral
> Amounts shall be credited to a Participant's Deferral Account at the time such
> amounts would otherwise have been paid to the Participant.





>  
> 
> 3.5 Company Contribution Amount.





> > a.  For each Plan Year, an Employer may be required to credit amounts to a
> > Participant's Company Contribution Account in accordance with employment or
> > other agreements entered into between the Participant and the Employer. Such
> > amounts shall be credited on the date or dates prescribed by such
> > agreements.
> > 
> > 
> > 
> > 
> > 
> > b.  For each Plan Year, an Employer, in its sole discretion, may, but is not
> > required to, credit any amount it desires to any Participant's Company
> > Contribution Account under this Plan, which amount shall be for that
> > Participant the Company Contribution Amount for that Plan Year. The amount
> > so credited to a Participant may be smaller or larger than the amount
> > credited to any other Participant, and the amount credited to any
> > Participant for a Plan Year may be zero, even though one or more other
> > Participants receive a Company Contribution Amount for that Plan Year. The
> > Company Contribution Amount described in this Section 3.5(b), if any, shall
> > be credited on a date or dates to be determined by the Committee, in its
> > sole discretion.





> 3.6  Company Restoration Matching Amount. A Participant's Company Restoration
> Matching Amount for any Plan Year shall be an amount determined by the
> Committee, in its sole discretion, to make up for certain limits applicable to
> the 401(k) Plan or other qualified plan for such Plan Year, as identified by
> the Committee, or for such other purposes as determined by the Committee in
> its sole discretion. The amount so credited to a Participant under this Plan
> for any Plan Year (i) may be smaller or larger than the amount credited to any
> other Participant, and (ii) may differ from the amount credited to such
> Participant in the preceding Plan Year. The Participant's Company Restoration
> Matching Amount, if any, shall be credited on a date or dates to be determined
> by the Committee, in its sole discretion.





> 3.7  Crediting of Amounts after Benefit Distribution. Notwithstanding any
> provision in this Plan to the contrary, should the complete distribution of a
> Participant's vested Account Balance occur prior to the date on which any
> portion of (i) the Annual Deferral Amount that a Participant has elected to
> defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
> (iii) the Company Restoration Matching Amount, would otherwise be credited to
> the Participant's Account Balance, such amounts shall not be credited to the
> Participant's Account Balance, but shall be paid to the Participant in a
> manner determined by the Committee, in its sole discretion.





> 3.8  Vesting.





> > a.  A Participant's Deferral Account shall be 100% vested at all times. The
> > Company shall determine the vesting schedule for Company Contribution
> > Amounts and Company Restoration Matching Amounts at the time each such
> > contribution is made by the Company.
> > 
> > 
> > 
> > 
> > 
> > b.  Notwithstanding anything to the contrary contained in this Section 3.8,
> > in the event of a Change in Control, or upon a Participant's Retirement,
> > death while employed by an Employer, or Disability, a Participant's Company
> > Contribution Account and Company Restoration Matching Account shall
> > immediately become 100% vested (if it is not already vested in accordance
> > with the above vesting schedules).
> > 
> > 
> > 
> > 
> > 
> > c.  Notwithstanding subsection 3.8(b) above, the vesting schedule for a
> > Participant's Company Contribution Account and Company Restoration Matching
> > Account shall not be accelerated upon a Change in Control to the extent that
> > the Committee determines that such acceleration would cause the deduction
> > limitations of Section 280G of the Code to become effective. In the event
> > that all of a Participant's Company Contribution Account and/or Company
> > Restoration Matching Account is not vested pursuant to such a determination,
> > the Participant may request independent verification of the Committee's
> > calculations with respect to the application of Section 280G. In such case,
> > the Committee must provide to the Participant within ninety (90) days of
> > such a request an opinion from a nationally recognized accounting firm
> > selected by the Participant (the "Accounting Firm"). The opinion shall state
> > the Accounting Firm's opinion that any limitation in the vested percentage
> > hereunder is necessary to avoid the limits of Section 280G and contain
> > supporting calculations. The cost of such opinion shall be paid for by the
> > Company.
> > 
> > 
> > 
> > 
> > 
> > d.  Section 3.8(c) shall not prevent the acceleration of the vesting
> > schedule applicable to a Participant's Company Contribution Account and/or
> > Company Restoration Matching Account if such Participant is entitled to a
> > "gross-up" payment, to eliminate the effect of the Code section 4999 excise
> > tax, pursuant to his or her employment agreement or other agreement entered
> > into between such Participant and the Employer.





> 3.9  Crediting/Debiting of Account Balances. In accordance with, and subject
> to, the rules and procedures that are established from time to time by the
> Committee, in its sole discretion, amounts shall be credited or debited to a
> Participant's Account Balance in accordance with the following rules:





> > a.  Measurement Funds. The Participant may elect one or more of the
> > measurement funds selected by the Committee, in its sole discretion, which
> > are based on certain mutual funds or other investment alternatives (the
> > "Measurement Funds"), for the purpose of crediting or debiting additional
> > amounts to his or her Account Balance. As necessary, the Committee may, in
> > its sole discretion, discontinue, substitute or add a Measurement Fund. Each
> > such action will take effect as of the first day of the first calendar
> > quarter that begins at least thirty (30) days after the day on which the
> > Committee gives Participants advance written notice of such change.
> > 
> > 
> > 
> > 
> > 
> > b.  Election of Measurement Funds. A Participant, in connection with his or
> > her initial deferral election in accordance with Section 3.3(a) above, shall
> > elect, on the Election Form, one or more Measurement Fund(s) (as described
> > in Section 3.9(a) above) to be used to determine the amounts to be credited
> > or debited to his or her Account Balance. If a Participant does not elect
> > any of the Measurement Funds as described in the previous sentence, the
> > Participant's Account Balance shall automatically be allocated into the
> > lowest-risk Measurement Fund, as determined by the Committee, in its sole
> > discretion. The Participant may (but is not required to) elect, by
> > submitting an Election Form to the Committee that is accepted by the
> > Committee, to add or delete one or more Measurement Fund(s) to be used to
> > determine the amounts to be credited or debited to his or her Account
> > Balance, or to change the portion of his or her Account Balance allocated to
> > each previously or newly elected Measurement Fund. If an election is made in
> > accordance with the previous sentence, it shall apply as of the first
> > business day deemed reasonably practicable by the Committee, in its sole
> > discretion, and shall continue thereafter for each subsequent day in which
> > the Participant participates in the Plan, unless changed in accordance with
> > the previous sentence.
> > 
> > 
> > 
> > 
> > 
> > c.  Proportionate Allocation. In making any election described in Section
> > 3.9(b) above, the Participant shall specify on the Election Form, in
> > increments of one percent (1%), the percentage of his or her Account Balance
> > or Measurement Fund, as applicable, to be allocated/reallocated.
> > 
> > 
> > 
> > 
> > 
> > d.  Crediting or Debiting Method. The performance of each Measurement Fund
> > (either positive or negative) will be determined on a daily basis based on
> > the manner in which such Participant's Account Balance has been
> > hypothetically allocated among the Measurement Funds by the Participant.
> > 
> > 
> > 
> > 
> > 
> > e.  No Actual Investment
> > 
> > . Notwithstanding any other provision of this Plan that may be interpreted
> > to the contrary, the Measurement Funds are to be used for measurement
> > purposes only, and a Participant's election of any such Measurement Fund,
> > the allocation of his or her Account Balance thereto, the calculation of
> > additional amounts and the crediting or debiting of such amounts to a
> > Participant's Account Balance shall not be considered or construed in any
> > manner as an actual investment of his or her Account Balance in any such
> > Measurement Fund. In the event that the Company or the Trustee (as that term
> > is defined in the Trust), in its own discretion, decides to invest funds in
> > any or all of the investments on which the Measurement Funds are based, no
> > Participant shall have any rights in or to such investments themselves.
> > Without limiting the foregoing, a Participant's Account Balance shall at all
> > times be a bookkeeping entry only and shall not represent any investment
> > made on his or her behalf by the Company or the Trust; the Participant shall
> > at all times remain an unsecured creditor of the Company.





> 3.10  FICA and Other Taxes.





> > a.  Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
> > Amount is being withheld from a Participant, the Participant's Employer(s)
> > shall withhold from that portion of the Participant's Base Salary, Bonus
> > and/or LTIP Amounts that is not being deferred, in a manner determined by
> > the Employer(s), the Participant's share of FICA and other employment taxes
> > on such Annual Deferral Amount. If necessary, the Committee may reduce the
> > Annual Deferral Amount in order to comply with this Section 3.10.
> > 
> > 
> > 
> > 
> > 
> > b.  Company Restoration Matching Account and Company Contribution Account.
> > When a Participant becomes vested in a portion of his or her Company
> > Restoration Matching Account and/or Company Contribution Account, the
> > Participant's Employer(s) shall withhold from that portion of the
> > Participant's Base Salary, Bonus and/or LTIP Amounts that is not deferred,
> > in a manner determined by the Employer(s), the Participant's share of FICA
> > and other employment taxes on such Company Restoration Matching Amount
> > and/or Company Contribution Amount. If necessary, the Committee may reduce
> > the vested portion of the Participant's Company Restoration Matching Account
> > or Company Contribution Account, as applicable, in order to comply with this
> > Section 3.10.
> > 
> > 
> > 
> > 
> > 
> > c.  Distributions. The Participant's Employer(s), or the trustee of the
> > Trust, shall withhold from any payments made to a Participant under this
> > Plan all federal, state and local income, employment and other taxes
> > required to be withheld by the Employer(s), or the trustee of the Trust, in
> > connection with such payments, in amounts and in a manner to be determined
> > in the sole discretion of the Employer(s) and the trustee of the Trust.



ARTICLE 4
Scheduled Distribution; Unforeseeable Financial Emergencies



> 4.1  Scheduled Distribution

. In connection with each election to defer an Annual Deferral Amount, a
Participant may irrevocably elect to receive a Scheduled Distribution, in the
form of a lump sum payment, from the Plan with respect to all or a portion of
the Annual Deferral Amount. The Scheduled Distribution shall be a lump sum
payment in an amount that is equal to the portion of the Annual Deferral Amount
the Participant elected to have distributed as a Scheduled Distribution, plus
amounts credited or debited in the manner provided in Section 3.9 above on that
amount, calculated as of the close of business on or around the date on which
the Scheduled Distribution becomes payable, as determined by the Committee in
its sole discretion. Subject to the other terms and conditions of this Plan,
each Scheduled Distribution elected shall be paid out during a sixty (60) day
period commencing immediately after the first day of any Plan Year designated by
the Participant. The Plan Year designated by the Participant must be at least
three (3) Plan Years after the end of the Plan Year to which the Participant's
deferral election described in Section 3.3 relates. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2005, the Scheduled Distribution would
become payable during a sixty (60) day period commencing January 1, 2009.







 

4.2  Postponing Scheduled Distributions

. A Participant may make a one time election to postpone a Scheduled
Distribution described in Section 4.1 above, and have such amount paid out
during a sixty (60) day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this one time election, the Participant must
submit a new Scheduled Distribution Election Form to the Committee in accordance
with the following criteria:







> > a.  Such Scheduled Distribution Election Form must be submitted to and
> > accepted by the Committee in its sole discretion at least twelve (12) months
> > prior to the Participant's previously designated Scheduled Distribution
> > Date;
> > 
> > 
> > 
> > 
> > 
> > b.  The new Scheduled Distribution Date selected by the Participant must be
> > the first day of a Plan Year, and must be at least five years after the
> > previously designated Scheduled Distribution Date; and
> > 
> > 
> > 
> > 
> > 
> > c.  The election of the new Scheduled Distribution Date shall have no effect
> > until at least twelve (12) months after the date on which the election is
> > made.





> 4.3  Other Benefits Take Precedence Over Scheduled Distributions. Should a
> Benefit Distribution Date occur that triggers a benefit under Articles 5, 6,
> 7, 8, or 9, any Annual Deferral Amount that is subject to a Scheduled
> Distribution election under Section 4.1 shall not be paid in accordance with
> Section 4.1, but shall be paid in accordance with the other applicable
> Article. Notwithstanding the foregoing, the Committee shall interpret this
> Section 4.3 in a manner that is consistent with Code Section 409A and other
> applicable tax law, including but not limited to guidance issued after the
> effective date of this Plan.
> 
> 
> 
> 
> 
> 4.4  Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.





> > a.  If the Participant experiences an Unforeseeable Financial Emergency, the
> > Participant may petition the Committee to suspend deferrals of Base Salary
> > (including Supplemental Salary Deferral, if any), Bonus and LTIP Amounts to
> > the extent deemed necessary by the Committee to satisfy the Unforeseeable
> > Financial Emergency. If suspension of deferrals is not sufficient to satisfy
> > the Participant's Unforeseeable Financial Emergency, or if suspension of
> > deferrals is not required under Code Section 409A and other applicable tax
> > law, the Participant may further petition the Committee to receive a partial
> > or full payout from the Plan. The Participant shall only receive a payout
> > from the Plan to the extent such payout is deemed necessary by the Committee
> > to satisfy the Participant's Unforeseeable Financial Emergency, plus amounts
> > reasonably necessary to pay taxes reasonably anticipated as a result of the
> > distribution.
> > 
> > 
> > 
> > 
> > 
> > b.  The payout shall not exceed the lesser of (i) the Participant's vested
> > Account Balance, calculated as of the close of business on or around the
> > date on which the amount becomes payable, as determined by the Committee in
> > its sole discretion, or (ii) the amount necessary to satisfy the
> > Unforeseeable Financial Emergency, plus amounts reasonably necessary to pay
> > taxes reasonably anticipated as a result of the distribution.
> > Notwithstanding the foregoing, a Participant may not receive a payout from
> > the Plan to the extent that the Unforeseeable Financial Emergency is or may
> > be relieved (A) through reimbursement or compensation by insurance or
> > otherwise, (B) by liquidation of the Participant's assets, to the extent the
> > liquidation of such assets would not itself cause severe financial hardship
> > or (C) by suspension of deferrals under this Plan, if the Committee, in its
> > sole discretion, determines that suspension is required by Code Section 409A
> > and other applicable tax law.
> > 
> > 
> > 
> > 
> > 
> > c.  If the Committee, in its sole discretion, approves a Participant's
> > petition for suspension, the Participant's deferrals under this Plan shall
> > be suspended as of the date of such approval. If the Committee, in its sole
> > discretion, approves a Participant's petition for suspension and payout, the
> > Participant's deferrals under this Plan shall be suspended as of the date of
> > such approval and the Participant shall receive a payout from the Plan
> > within sixty (60) days of the date of such approval.
> > 
> > 
> > 
> > 
> > 
> > d.  Notwithstanding the foregoing, the Committee shall interpret all
> > provisions relating to suspension and/or payout under this Section 4.4 in a
> > manner that is consistent with Code Section 409A and other applicable tax
> > law, including but not limited to guidance issued after the effective date
> > of this Plan.



ARTICLE 5

Change in Control Benefit



> 5.1  Change in Control Benefit

. A Participant, in connection with his or her commencement of participation in
the Plan, shall irrevocably elect on an Election Form whether to (i) receive a
Change in Control Benefit upon the occurrence of a Change in Control, which
shall be equal to the Participant's vested Account Balance, calculated as of the
close of business on or around the Participant's Benefit Distribution Date, as
determined by the Committee in its sole discretion, or (ii) to have his or her
Account Balance remain in the Plan upon the occurrence of a Change in Control
and to have his or her Account Balance remain subject to the terms and
conditions of the Plan. If a Participant does not make any election with respect
to the payment of the Change in Control Benefit, then such Participant's Account
Balance shall remain in the Plan upon a Change in Control and shall be subject
to the terms and conditions of the Plan.





5.2  Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be paid to the Participant in a lump sum no later than sixty
(60) days after the Participant's Benefit Distribution Date. Notwithstanding the
foregoing, the Committee shall interpret all provisions in this Plan relating to
a Change in Control Benefit in a manner that is consistent with Code Section
409A and other applicable tax law, including but not limited to guidance issued
after the effective date of this Plan.



ARTICLE 6
Retirement Benefit



> 6.1  Retirement Benefit

. A Participant who Retires shall receive, as a Retirement Benefit, his or her
vested Account Balance, calculated as of the close of business on or around the
Participant's Benefit Distribution Date, as determined by the Committee in its
sole discretion.





6.2  Payment of Retirement Benefit.





> > a.  A Participant, in connection with his or her commencement of
> > participation in the Plan, shall elect on an Election Form to receive the
> > Retirement Benefit in a lump sum or pursuant to an Annual Installment Method
> > of up to ten (10) years. The Participant may change this election one time
> > by submitting an Election Form to the Committee in accordance with the
> > following criteria:





> > > i.  Such Election Form must be submitted to and accepted by the Committee
> > > in its sole discretion at least twelve (12) months prior to the
> > > Participant's originally scheduled Benefit Distribution Date described in
> > > Section 1.7(a); and
> > > 
> > > 
> > > 
> > > 
> > > 
> > > ii.  The first Retirement Benefit payment is delayed at least five (5)
> > > years from the Participant's originally scheduled Benefit Distribution
> > > Date described in Section 1.7(a); and
> > > 
> > > 
> > > 
> > > 
> > > 
> > > iii.  The election to modify the Retirement Benefit shall have no effect
> > > until at least twelve (12) months after the date on which the election is
> > > made; and
> > > 
> > > 
> > > 
> > > 
> > > 
> > > iv.  Notwithstanding the foregoing, the Committee shall interpret all
> > > provisions relating to changing the Retirement Benefit election under this
> > > Section 6.2 in a manner that is consistent with Code Section 409A and
> > > other applicable tax law, including but not limited to guidance issued
> > > after the effective date of this Plan. Accordingly, if a Participant's
> > > subsequent Retirement Benefit distribution election would result in the
> > > shortening of the length of the Retirement Benefit payment period (e.g., a
> > > Participant changes an existing distribution election from annual
> > > installments to a lump sum payment; from 10 annual installments to 5
> > > annual installments, etc.), and the Committee determines such election to
> > > be inconsistent with Code Section 409A and other applicable tax law, the
> > > election shall not be effective.



> > The Election Form most recently accepted by the Committee shall govern the
> > payout of the Retirement Benefit. Notwithstanding the foregoing, if the
> > Participant's vested Account Balance at the time of his or her Retirement is
> > less than $25,000, the Participant's entire vested Account Balance shall be
> > paid to the Participant in a lump sum. If a Participant does not make any
> > election with respect to the payment of the Retirement Benefit in connection
> > with his or her commencement of participation in the Plan, then such
> > Participant shall be deemed to have elected to receive the Retirement
> > Benefit in a lump sum.



> > b.  The lump sum payment shall be made, or installment payments shall
> > commence, no later than sixty (60) days after the Participant's Benefit
> > Distribution Date. Remaining installments, if any, shall be paid no later
> > than sixty (60) days after each anniversary of the Participant's Benefit
> > Distribution Date.



ARTICLE 7
Termination Benefit



> 7.1  Termination Benefit. A Participant who experiences a Termination of
> Employment shall receive, as a Termination Benefit, his or her vested Account
> Balance, calculated as of the close of business on or around the Participant's
> Benefit Distribution Date, as determined by the Committee in its sole
> discretion.
> 
> 
> 
> 
> 
> 7.2  Payment of Termination Benefit. The Termination Benefit shall be paid to
> the Participant in a lump sum payment no later than sixty (60) days after the
> Participant's Benefit Distribution Date.



ARTICLE 8
Disability Benefit



> 8.1  Disability Benefit. Upon a Participant's Disability, the Participant
> shall receive a Disability Benefit, which shall be equal to the Participant's
> vested Account Balance, calculated as of the close of business on or around
> the Participant's Benefit Distribution Date, as selected by the Committee in
> its sole discretion.
> 
> 
> 
> 
> 
> 8.2  Payment of Disability Benefit. The Disability Benefit shall be paid to
> the Participant in a lump sum payment no later than sixty (60) days after the
> Participant's Benefit Distribution Date.



ARTICLE 9
Death Benefit



> 9.1  Death Benefit. The Participant's Beneficiary(ies) shall receive a Death
> Benefit upon the Participant's death which will be equal to the Participant's
> vested Account Balance, calculated as of the close of business on or around
> the Participant's Benefit Distribution Date, as selected by the Committee in
> its sole discretion.
> 
> 
> 
> 
> 
> 9.2  Payment of Death Benefit. The Death Benefit shall be paid to the
> Participant's Beneficiary(ies) in a lump sum payment no later than sixty (60)
> days after the Participant's Benefit Distribution Date.



ARTICLE 10
Beneficiary Designation



> 10.1  Beneficiary. Each Participant shall have the right, at any time, to
> designate his or her Beneficiary(ies) (both primary as well as contingent) to
> receive any benefits payable under the Plan to a beneficiary upon the death of
> a Participant. The Beneficiary designated under this Plan may be the same as
> or different from the Beneficiary designation under any other plan of an
> Employer in which the Participant participates.
> 
> 
> 
> 
> 
> 10.2  Beneficiary Designation; Change; Spousal Consent. A Participant shall
> designate his or her Beneficiary by completing and signing the Beneficiary
> Designation Form, and returning it to the Committee or its designated agent. A
> Participant shall have the right to change a Beneficiary by completing,
> signing and otherwise complying with the terms of the Beneficiary Designation
> Form and the Committee's rules and procedures, as in effect from time to time.
> If the Participant names someone other than his or her spouse as a
> Beneficiary, the Committee may, in its sole discretion, determine that spousal
> consent is required to be provided in a form designated by the Committee,
> executed by such Participant's spouse and returned to the Committee. Upon the
> acceptance by the Committee of a new Beneficiary Designation Form, all
> Beneficiary designations previously filed shall be canceled. The Committee
> shall be entitled to rely on the last Beneficiary Designation Form filed by
> the Participant and accepted by the Committee prior to his or her death.
> 
> 
> 
> 
> 
> 10.3  Acknowledgment. No designation or change in designation of a Beneficiary
> shall be effective until received and acknowledged in writing by the Committee
> or its designated agent.
> 
> 
> 
> 
> 
> 10.4  No Beneficiary Designation. If a Participant fails to designate a
> Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
> designated Beneficiaries predecease the Participant or die prior to complete
> distribution of the Participant's benefits, then the Participant's designated
> Beneficiary shall be deemed to be his or her surviving spouse. If the
> Participant has no surviving spouse, the benefits remaining under the Plan to
> be paid to a Beneficiary shall be payable to the executor or personal
> representative of the Participant's estate.
> 
> 
> 
> 
> 
> 10.5  Doubt as to Beneficiary. If the Committee has any doubt as to the proper
> Beneficiary to receive payments pursuant to this Plan, the Committee shall
> have the right, exercisable in its discretion, to cause the Participant's
> Employer to withhold such payments until this matter is resolved to the
> Committee's satisfaction.
> 
> 
> 
> 
> 
> 10.6  Discharge of Obligations. The payment of benefits under the Plan to a
> Beneficiary shall fully and completely discharge all Employers and the
> Committee from all further obligations under this Plan with respect to the
> Participant, and that Participant's Plan Agreement shall terminate upon such
> full payment of benefits.



ARTICLE 11
Leave of Absence



> 11.1  Paid Leave of Absence. If a Participant is authorized by the
> Participant's Employer to take a paid leave of absence from the employment of
> the Employer, (i) the Participant shall continue to be considered eligible for
> the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the
> provisions of those Articles, and (ii) the Annual Deferral Amount shall
> continue to be withheld during such paid leave of absence in accordance with
> Section 3.3.
> 
> 
> 
> 
> 
> 11.2  Unpaid Leave of Absence. If a Participant is authorized by the
> Participant's Employer to take an unpaid leave of absence from the employment
> of the Employer for any reason, such Participant shall continue to be eligible
> for the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with
> the provisions of those Articles. However, the Participant shall be excused
> from fulfilling his or her Annual Deferral Amount commitment that would
> otherwise have been withheld during the remainder of the Plan Year in which
> the unpaid leave of absence is taken. During the unpaid leave of absence, the
> Participant shall not be allowed to make any additional deferral elections.
> However, if the Participant returns to employment, the Participant may elect
> to defer an Annual Deferral Amount for the Plan Year following his or her
> return to employment and for every Plan Year thereafter while a Participant in
> the Plan, provided such deferral elections are otherwise allowed and an
> Election Form is delivered to and accepted by the Committee for each such
> election in accordance with Section 3.3 above.



ARTICLE 12
Termination of Plan, Amendment or Modification



> 12.1  Termination of Plan. Although each Employer anticipates that it will
> continue the Plan for an indefinite period of time, there is no guarantee that
> any Employer will continue the Plan or will not terminate the Plan at any time
> in the future. Accordingly, each Employer reserves the right to Terminate the
> Plan (as defined in Section 1.40). In the event of a Termination of the Plan,
> the Measurement Funds available to Participants following the Termination of
> the Plan shall be comparable in number and type to those Measurement Funds
> available to Participants in the Plan Year preceding the Plan Year in which
> the Termination of the Plan is effective. Following a Termination of the Plan,
> Participant Account Balances shall remain in the Plan until the Participant
> becomes eligible for the benefits provided in Articles 4, 5, 6, 7, 8 or 9 in
> accordance with the provisions of those Articles. The termination of the Plan
> shall not adversely affect any Participant or Beneficiary who has become
> entitled to the payment of any benefits under the Plan as of the date of
> termination.
> 
> 
> 
> 
> 
> 12.2  Amendment. Any Employer may, at any time, amend or modify the Plan in
> whole or in part with respect to that Employer. Notwithstanding the foregoing,
> (i) no amendment or modification shall be effective to decrease the value of a
> Participant's vested Account Balance in existence at the time the amendment or
> modification is made, and (ii) no amendment or modification of this Section
> 12.2 or Section 13.2 of the Plan shall be effective.
> 
> 
> 
> 
> 
> 12.3  Plan Agreement. Despite the provisions of Sections 12.1 and 12.2 above,
> if a Participant's Plan Agreement contains benefits or limitations that are
> not in this Plan document, the Employer may only amend or terminate such
> provisions with the written consent of the Participant.
> 
> 
> 
> 
> 
> 12.4  Effect of Payment. The full payment of the Participant's vested Account
> Balance under Articles 4, 5, 6, 7, 8, or 9 of the Plan shall completely
> discharge all obligations to a Participant and his or her designated
> Beneficiaries under this Plan, and the Participant's Plan Agreement shall
> terminate.



ARTICLE 13
Administration



> 13.1  Committee Duties. Except as otherwise provided in this Article 13, this
> Plan shall be administered by a Committee, which shall consist of the Board,
> or such committee as the Board shall appoint. Members of the Committee may be
> Participants under this Plan. The Committee shall also have the discretion and
> authority to (i) make, amend, interpret, and enforce all appropriate rules and
> regulations for the administration of this Plan and (ii) decide or resolve any
> and all questions including interpretations of this Plan, as may arise in
> connection with the Plan. Any individual serving on the Committee who is a
> Participant shall not vote or act on any matter relating solely to himself or
> herself. When making a determination or calculation, the Committee shall be
> entitled to rely on information furnished by a Participant or the Company.
> 
> 
> 
> 
> 
> 13.2  Administration Upon Change In Control. For purposes of this Plan, the
> Committee shall be the "Administrator" at all times prior to the occurrence of
> a Change in Control. Within one hundred and twenty (120) days following a
> Change in Control, an independent third party "Administrator" may be selected
> by the individual who, immediately prior to the Change in Control, was the
> Company's Chief Executive Officer or, if not so identified, the Company's
> highest ranking officer (the "Ex-CEO"), and approved by the Trustee. The
> Committee, as constituted prior to the Change in Control, shall continue to be
> the Administrator until the earlier of (i) the date on which such independent
> third party is selected and approved, or (ii) the expiration of the one
> hundred and twenty (120) day period following the Change in Control. If an
> independent third party is not selected within one hundred and twenty (120)
> days of such Change in Control, the Committee, as described in Section 13.1
> above, shall be the Administrator. The Administrator shall have the
> discretionary power to determine all questions arising in connection with the
> administration of the Plan and the interpretation of the Plan and Trust
> including, but not limited to benefit entitlement determinations; provided,
> however, upon and after the occurrence of a Change in Control, the
> Administrator shall have no power to direct the investment of Plan or Trust
> assets or select any investment manager or custodial firm for the Plan or
> Trust. Upon and after the occurrence of a Change in Control, the Company must:
> (1) pay all reasonable administrative expenses and fees of the Administrator;
> (2) indemnify the Administrator against any costs, expenses and liabilities
> including, without limitation, attorney's fees and expenses arising in
> connection with the performance of the Administrator hereunder, except with
> respect to matters resulting from the gross negligence or willful misconduct
> of the Administrator or its employees or agents; and (3) supply full and
> timely information to the Administrator on all matters relating to the Plan,
> the Trust, the Participants and their Beneficiaries, the Account Balances of
> the Participants, the date and circumstances of the Retirement, Disability,
> death or Termination of Employment of the Participants, and such other
> pertinent information as the Administrator may reasonably require. Upon and
> after a Change in Control, the Administrator may be terminated (and a
> replacement appointed) by the Trustee only with the approval of the Ex-CEO.
> Upon and after a Change in Control, the Administrator may not be terminated by
> the Company.
> 
> 
> 
> 
> 
> 13.3  Agents. In the administration of this Plan, the Committee may, from time
> to time, employ agents and delegate to them such administrative duties as it
> sees fit (including acting through a duly appointed representative) and may
> from time to time consult with counsel who may be counsel to any Employer.
> 
> 
> 
> 
> 
> 13.4  Binding Effect of Decisions. The decision or action of the Administrator
> with respect to any question arising out of or in connection with the
> administration, interpretation and application of the Plan and the rules and
> regulations promulgated hereunder shall be final and conclusive and binding
> upon all persons having any interest in the Plan.
> 
> 
> 
> 
> 
> 13.5  Indemnity of Committee. All Employers shall indemnify and hold harmless
> the members of the Committee, any Employee to whom the duties of the Committee
> may be delegated, and the Administrator against any and all claims, losses,
> damages, expenses or liabilities arising from any action or failure to act
> with respect to this Plan, except in the case of willful misconduct by the
> Committee, any of its members, any such Employee or the Administrator.
> 
> 
> 
> 
> 
> 13.6  Employer Information. To enable the Committee and/or Administrator to
> perform its functions, the Company and each Employer shall supply full and
> timely information to the Committee and/or Administrator, as the case may be,
> on all matters relating to the compensation of its Participants, the date and
> circumstances of the Retirement, Disability, death or Termination of
> Employment of its Participants, and such other pertinent information as the
> Committee or Administrator may reasonably require.



ARTICLE 14
Other Benefits and Agreements



> 14.1  Coordination with Other Benefits. The benefits provided for a
> Participant and Participant's Beneficiary under the Plan are in addition to
> any other benefits available to such Participant under any other plan or
> program for employees of the Participant's Employer. The Plan shall supplement
> and shall not supersede, modify or amend any other such plan or program except
> as may otherwise be expressly provided.



ARTICLE 15
Claims Procedures



> 15.1  Presentation of Claim. Any Participant or Beneficiary of a deceased
> Participant (such Participant or Beneficiary being referred to below as a
> "Claimant") may deliver to the Committee a written claim for a determination
> with respect to the amounts distributable to such Claimant from the Plan. If
> such a claim relates to the contents of a notice received by the Claimant, the
> claim must be made within sixty (60) days after such notice was received by
> the Claimant. All other claims must be made within 180 days of the date on
> which the event that caused the claim to arise occurred. The claim must state
> with particularity the determination desired by the Claimant.
> 
> 
> 
> 
> 
> 15.2  Notification of Decision. The Committee shall consider a Claimant's
> claim within a reasonable time, but no later than ninety (90) days after
> receiving the claim. If the Committee determines that special circumstances
> require an extension of time for processing the claim, written notice of the
> extension shall be furnished to the Claimant prior to the termination of the
> initial ninety (90) day period. In no event shall such extension exceed a
> period of ninety (90) days from the end of the initial period. The extension
> notice shall indicate the special circumstances requiring an extension of time
> and the date by which the Committee expects to render the benefit
> determination. The Committee shall notify the Claimant in writing:





> > a.  that the Claimant's requested determination has been made, and that the
> > claim has been allowed in full; or
> > 
> > 
> > 
> > 
> > 
> > b.  that the Committee has reached a conclusion contrary, in whole or in
> > part, to the Claimant's requested determination, and such notice must set
> > forth in a manner calculated to be understood by the Claimant:





> > > i.  the specific reason(s) for the denial of the claim, or any part of it;
> > > 
> > > 
> > > 
> > > 
> > > 
> > > ii.  specific reference(s) to pertinent provisions of the Plan upon which
> > > such denial was based;
> > > 
> > > 
> > > 
> > > 
> > > 
> > > iii.  a description of any additional material or information necessary
> > > for the Claimant to perfect the claim, and an explanation of why such
> > > material or information is necessary;
> > > 
> > > 
> > > 
> > > 
> > > 
> > > iv.  an explanation of the claim review procedure set forth in
> > > Section 15.3 below; and
> > > 
> > > 
> > > 
> > > 
> > > 
> > > v.  a statement of the Claimant's right to bring a civil action under
> > > ERISA Section 502(a) following an adverse benefit determination on review.





> 15.3  Review of a Denied Claim. On or before sixty (60) days after receiving a
> notice from the Committee that a claim has been denied, in whole or in part, a
> Claimant (or the Claimant's duly authorized representative) may file with the
> Committee a written request for a review of the denial of the claim. The
> Claimant (or the Claimant's duly authorized representative):





> > a.  may, upon request and free of charge, have reasonable access to, and
> > copies of, all documents, records and other information relevant to the
> > claim for benefits;
> > 
> > 
> > 
> > 
> > 
> > b.  may submit written comments or other documents; and/or
> > 
> > 
> > 
> > 
> > 
> > c.  may request a hearing, which the Committee, in its sole discretion, may
> > grant.





> 15.4  Decision on Review. The Committee shall render its decision on review
> promptly, and no later than sixty (60) days after the Committee receives the
> Claimant's written request for a review of the denial of the claim. If the
> Committee determines that special circumstances require an extension of time
> for processing the claim, written notice of the extension shall be furnished
> to the Claimant prior to the termination of the initial sixty (60) day period.
> In no event shall such extension exceed a period of sixty (60) days from the
> end of the initial period. The extension notice shall indicate the special
> circumstances requiring an extension of time and the date by which the
> Committee expects to render the benefit determination. In rendering its
> decision, the Committee shall take into account all comments, documents,
> records and other information submitted by the Claimant relating to the claim,
> without regard to whether such information was submitted or considered in the
> initial benefit determination. The decision must be written in a manner
> calculated to be understood by the Claimant, and it must contain:





> > a.  specific reasons for the decision;
> > 
> > 
> > 
> > 
> > 
> > b.  specific reference(s) to the pertinent Plan provisions upon which the
> > decision was based;
> > 
> > 
> > 
> > 
> > 
> > c.  a statement that the Claimant is entitled to receive, upon request and
> > free of charge, reasonable access to and copies of, all documents, records
> > and other information relevant (as defined in applicable ERISA regulations)
> > to the Claimant's claim for benefits; and
> > 
> > 
> > 
> > 
> > 
> > d.  a statement of the Claimant's right to bring a civil action under ERISA
> > Section 502(a).





> 15.5  Legal Action. A Claimant's compliance with the foregoing provisions of
> this Article 15 is a mandatory prerequisite to a Claimant's right to commence
> any legal action with respect to any claim for benefits under this Plan.



ARTICLE 16
Trust



> 16.1  Establishment of the Trust. In order to provide assets from which to
> fulfill the obligations of the Participants and their beneficiaries under the
> Plan, the Company may establish a trust by a trust agreement with a third
> party, the trustee, to which each Employer may, in its discretion, contribute
> cash or other property, including securities issued by the Company, to provide
> for the benefit payments under the Plan, (the "Trust").
> 
> 
> 
> 
> 
> 16.2  Interrelationship of the Plan and the Trust. The provisions of the Plan
> and the Plan Agreement shall govern the rights of a Participant to receive
> distributions pursuant to the Plan. The provisions of the Trust shall govern
> the rights of the Employers, Participants and the creditors of the Employers
> to the assets transferred to the Trust. Each Employer shall at all times
> remain liable to carry out its obligations under the Plan.
> 
> 
> 
> 
> 
> 16.3  Distributions From the Trust. Each Employer's obligations under the Plan
> may be satisfied with Trust assets distributed pursuant to the terms of the
> Trust, and any such distribution shall reduce the Employer's obligations under
> this Plan.



ARTICLE 17
Miscellaneous



> 17.1  Status of Plan. The Plan is intended to be a plan that is not qualified
> within the meaning of Code Section 401(a) and that "is unfunded and is
> maintained by an employer primarily for the purpose of providing deferred
> compensation for a select group of management or highly compensated employees"
> within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
> shall be administered and interpreted to the extent possible in a manner
> consistent with that intent.
> 
> 
> 
> 
> 
> 17.2  Unsecured General Creditor. Participants and their Beneficiaries, heirs,
> successors and assigns shall have no legal or equitable rights, interests or
> claims in any property or assets of an Employer. For purposes of the payment
> of benefits under this Plan, any and all of an Employer's assets shall be, and
> remain, the general, unpledged unrestricted assets of the Employer. An
> Employer's obligation under the Plan shall be merely that of an unfunded and
> unsecured promise to pay money in the future.
> 
> 
> 
> 
> 
> 17.3  Employer's Liability. An Employer's liability for the payment of
> benefits shall be defined only by the Plan and the Plan Agreement, as entered
> into between the Employer and a Participant. An Employer shall have no
> obligation to a Participant under the Plan except as expressly provided in the
> Plan and his or her Plan Agreement.
> 
> 
> 
> 
> 
> 17.4  Nonassignability. Neither a Participant nor any other person shall have
> any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
> otherwise encumber, transfer, hypothecate, alienate or convey in advance of
> actual receipt, the amounts, if any, payable hereunder, or any part thereof,
> which are, and all rights to which are expressly declared to be, unassignable
> and non-transferable. No part of the amounts payable shall, prior to actual
> payment, be subject to seizure, attachment, garnishment or sequestration for
> the payment of any debts, judgments, alimony or separate maintenance owed by a
> Participant or any other person, be transferable by operation of law in the
> event of a Participant's or any other person's bankruptcy or insolvency or be
> transferable to a spouse as a result of a property settlement or otherwise.
> 
> 
> 
> 
> 
> 17.5  Not a Contract of Employment. The terms and conditions of this Plan
> shall not be deemed to constitute a contract of employment between any
> Employer and the Participant. Such employment is hereby acknowledged to be an
> "at will" employment relationship that can be terminated at any time for any
> reason, or no reason, with or without cause, and with or without notice,
> unless expressly provided in a written employment agreement. Nothing in this
> Plan shall be deemed to give a Participant the right to be retained in the
> service of any Employer or to interfere with the right of any Employer to
> discipline or discharge the Participant at any time.
> 
> 
> 
> 
> 
> 17.6  Furnishing Information. A Participant or his or her Beneficiary will
> cooperate with the Committee by furnishing any and all information requested
> by the Committee and take such other actions as may be requested in order to
> facilitate the administration of the Plan and the payments of benefits
> hereunder, including but not limited to taking such physical examinations as
> the Committee may deem necessary.
> 
> 
> 
> 
> 
> 17.7  Terms. Whenever any words are used herein in the masculine, they shall
> be construed as though they were in the feminine in all cases where they would
> so apply; and whenever any words are used herein in the singular or in the
> plural, they shall be construed as though they were used in the plural or the
> singular, as the case may be, in all cases where they would so apply.
> 
> 
> 
> 
> 
> 17.8  Captions. The captions of the articles, sections and paragraphs of this
> Plan are for convenience only and shall not control or affect the meaning or
> construction of any of its provisions.
> 
> 
> 
> 
> 
> 17.9  Governing Law. Subject to ERISA, the provisions of this Plan shall be
> construed and interpreted according to the internal laws of the State of
> Delaware without regard to its conflicts of laws principles.
> 
> 
> 
> 
> 
> 17.10  Notice. Any notice or filing required or permitted to be given to the
> Committee under this Plan shall be sufficient if in writing and
> hand-delivered, or sent by registered or certified mail, to the address below:



American Eagle Outfitters, Inc.

Attn: VP- Human Resources

150 Thorn Hill Drive

P.O. Box 788

Warrendale, PA 15086

> Such notice shall be deemed given as of the date of delivery or, if delivery
> is made by mail, as of the date shown on the postmark on the receipt for
> registration or certification.
> 
> Any notice or filing required or permitted to be given to a Participant under
> this Plan shall be sufficient if in writing and hand-delivered, or sent by
> mail, to the last known address of the Participant.
> 
> 
> 
> 17.11  Successors. The provisions of this Plan shall bind and inure to the
> benefit of the Participant's Employer and its successors and assigns and the
> Participant and the Participant's designated Beneficiaries.
> 
> 
> 
> 
> 
> 17.12  Spouse's Interest. The interest in the benefits hereunder of a spouse
> of a Participant who has predeceased the Participant shall automatically pass
> to the Participant and shall not be transferable by such spouse in any manner,
> including but not limited to such spouse's will, nor shall such interest pass
> under the laws of intestate succession.
> 
> 
> 
> 
> 
> 17.13  Validity. In case any provision of this Plan shall be illegal or
> invalid for any reason, said illegality or invalidity shall not affect the
> remaining parts hereof, but this Plan shall be construed and enforced as if
> such illegal or invalid provision had never been inserted herein.
> 
> 
> 
> 
> 
> 17.14  Incompetent. If the Committee determines in its discretion that a
> benefit under this Plan is to be paid to a minor, a person declared
> incompetent or to a person incapable of handling the disposition of that
> person's property, the Committee may direct payment of such benefit to the
> guardian, legal representative or person having the care and custody of such
> minor, incompetent or incapable person. The Committee may require proof of
> minority, incompetence, incapacity or guardianship, as it may deem appropriate
> prior to distribution of the benefit. Any payment of a benefit shall be a
> payment for the account of the Participant and the Participant's Beneficiary,
> as the case may be, and shall be a complete discharge of any liability under
> the Plan for such payment amount.
> 
> 
> 
> 
> 
> 17.15  Court Order. The Committee is authorized to comply with any court order
> in any action in which the Plan or the Committee has been named as a party,
> including any action involving a determination of the rights or interests in a
> Participant's benefits under the Plan. Notwithstanding the foregoing, the
> Committee shall interpret this provision in a manner that is consistent with
> Code Section 409A and other applicable tax law, including but not limited to
> guidance issued after the effective date of this Plan.
> 
> 
> 
> 
> 
> 17.16  Deduction Limitation on Benefit Payments. An Employer may determine
> that as a result of the application of the limitation under Code Section
> 162(m), a distribution payable to a Participant pursuant to this Plan would
> not be deductible by the Employer if such distribution were made at the time
> required by the Plan. If an Employer makes such a determination, then the
> distribution shall not be paid to the Participant until such time as the
> distribution first becomes deductible. The amount of the distribution shall
> continue to be adjusted in accordance with Section 3.9 above until it is
> distributed to the Participant. The amount of the distribution, plus amounts
> credited or debited thereon, shall be paid to the Participant or his or her
> Beneficiary (in the event of the Participant's death) at the earliest possible
> date, as determined by the Employer, on which the deductibility of
> compensation paid or payable to the Participant for the taxable year of the
> Employer during which the distribution is made will not be limited by Section
> 162(m).
> 
> 
> 
> 
> 
> 17.17  Insurance. The Employers, on their own behalf or on behalf of the
> trustee of the Trust, and, in their sole discretion, may apply for and procure
> insurance on the life of the Participant, in such amounts and in such forms as
> the Trust may choose. The Employers or the trustee of the Trust, as the case
> may be, shall be the sole owner and beneficiary of any such insurance. The
> Participant shall have no interest whatsoever in any such policy or policies,
> and at the request of the Employers shall submit to medical examinations and
> supply such information and execute such documents as may be required by the
> insurance company or companies to whom the Employers have applied for
> insurance.





> IN WITNESS WHEREOF, the Company has signed this Plan document as of May 17,
> 2005.
> 
> "Company"
> 
> American Eagle Outfitters, Inc., a Delaware corporation
> 
> 
> 
> By: /s/ Dale E. Clifton      
> 
>            Dale E. Clifton
> 
> Title: Vice President         

